By the Court.
The plaintiff had a right to bring several actions upon this note: but this right is to be exercised at his peril, as to the costs. Recovery and satisfaction in any of the other actions, would support a plea of satisfaction in this. Payment to the indorser, by any of the parties to the note be-lore trial, is a discharge of the promise. He may have as many actions as there are parties prior to *313him, but he can have but one satisfaction-this he has received from Mazange, and tharefore cannot maintain his action against Deihomme. This was the opinion of the court in Massachusetts, in the case cited by the defendant.
In the case of Austin vs. Beneiss, the claim of the indorser had ripened into a judgment, which the payment reduced pro tanto; the defendant was therefore bound to pay the balance, viz. the costs.
According to Pothier, payment by one of the parties, discharges the otherfor so much.
It remains to be considered, whether the defendant, being discharged from the amount of the note, may be prosecuted for the costs.
Costs are the accessories of the judgment. Accessories follow the principal-like interest, they cannot be sued for, apart from the principal. Faurie vs. Pitot, ante 83.
Verdict for defendant.